Citation Nr: 0201090	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  00-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total rating based on the 
receipt of hospital treatment for a service-connected 
disability for a period in excess of 21 days. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board remanded the case in July 2001 for additional 
development pursuant to the recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The RO was also asked to schedule the veteran 
for a videoconference hearing.  The additional development 
was conducted, and the videoconference hearing was held, 
before the undersigned, on September 18, 2001.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran does not claim and the record does not show 
that the veteran has PTSD that was incurred in aggravated by 
or otherwise related to a period of active military service.

3.  It is not shown that the veteran's 1999 VA hospital 
admission for a period in excess of 21 days was for the 
treatment of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 3.1, 101(24), 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 
(2001).

2.  The criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran contends that, while working as a civilian 
employee for the Department of Defense in the Persian Gulf 
during the Persian Gulf War between November 1990 and 
February or March 1991, he experienced several stressors that 
caused PTSD, for which he underwent VA hospital treatment 
between August and September 1999 for a period exceeding 21 
days.  Thus, since he is a veteran whose PTSD had its onset 
while working in the Persian Gulf during the Persian Gulf 
War, and since the VA admission for the treatment of his PTSD 
exceeded 21 days, he believes that he is entitled to be 
service-connected for PTSD and to receive a temporary total 
rating based on the receipt of hospital treatment for a 
service-connected disability for a period in excess of 21 
days.

The veteran had active duty service between December 1968 and 
November 1971 during the Vietnam Era.  According to the 
veteran's September 2001 testimony, he also served for over 
25 years as a National Guard reservist, during which time it 
is feasible to surmise that he may have had several periods 
of active duty for training and inactive duty training.  The 
veteran has, however, specifically claimed his PTSD as having 
had its onset as a result of stressors experienced solely 
while in the Persian Gulf between November 1990 and February 
or March 1991, a period of time during which he has 
acknowledged that he was serving in a civilian capacity, 
rather than on active duty status.  It follows that he does 
not claim that pertinent disability had its onset or was 
aggravated in line of duty.  In this regard, it is noted 
that, at the September 2001 videoconference hearing, the 
veteran clarified that he was never activated by the National 
Guard but, instead, voluntarily went to work in the Persian 
Gulf as a civilian employee of the Department of Defense in 
November 1990, while remaining a member of the National 
Guard, and that he was paid for his services as a tank 
mechanic by the Department of Defense.

Evidence reflecting the veteran's August/September 1999 VA 
admission for the treatment of his PTSD, for which he now 
seeks benefits under § 4.29, as well as additional medical 
evidence confirming the claimed PTSD diagnosis, is of record.  
It is noted, however, that any records presumably produced 
during the veteran's four to five-month stay in the Persian 
Gulf, as well as some records reflecting reported VA PTSD 
treatment since 1995, have not been associated with the file.  
It is further noted that the veteran, having failed to report 
for a VA PTSD examination in June 1999, expressed at the 
September 2001 videoconference hearing his willingness to 
report for another examination and to submit a stressor 
statement (which he claims he already sent to the RO, but is 
not in the file), in support of his PTSD claim.  For the 
reasons set forth in the next subsection, the Board is of the 
opinion that additional development to secure this evidence 
is unnecessary.

Initial considerations 

Initially, the Board notes that, on November 9, 2000, that 
is, during the pendency of this claim, the President signed 
into law the above cited VCAA.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this new law redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the ones 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In the present 
case, the veteran has been notified by the RO, by means of 
the rating decision on appeal, the statement of the case, and 
a letter dated August 22, 2001, of the evidence that he needs 
to submit to substantiate his claims for VA disability 
compensation benefits, and of the applicable laws and 
regulations, to include those pertaining to the above cited 
VCAA.  Thus, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Also under the VCAA and its implementing regulations, VA also 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The Secretary is not required, however, to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility; claims that are 
inherently incredible or clearly lack merit; and an 
application requesting a benefit to which the claimant is not 
entitled as a matter of law.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(d)).

In the present case, certain evidence alluded to earlier in 
this decision has not yet been associated with the file.  
However, insofar as the veteran has acknowledged that he 
worked in the Persian Gulf as a civilian Department of 
Defense employee, i.e., that his claimed disability was not 
incurred in line of duty while in the military service and, 
as such, he is ineligible for the benefits sought, the 
Secretary is not only not required to provide additional 
assistance in further developing the record, but is actually 
mandated by law to "refrain from or discontinue providing 
[such] assistance" to the veteran.  Therefore, additional 
action by VA, to further develop the record, is not 
warranted.  (Still, it is noted that the veteran was given 
the opportunity to present testimony in support of his appeal 
at the September 2001 videoconference hearing, testimony that 
included his acknowledging his claimed disability was not 
incurred in line of duty during his military service.  

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); and 38 C.F.R. § 3.6(a) 
(2001) (implementing regulation).

In line of duty means an injury or disease incurred or  
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a  result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at VA expense for a service-
connected disability for a period in excess of 21 days. 
38 C.F.R. § 4.29 (2001).

In the present case, the veteran has claimed a disability 
that was not incurred in line of duty and that was related to 
stressors that occurred during a period of time that he was 
not serving on active duty, but was a civilian employee of 
the Federal Government.  Since he had no "qualifying 
service" for that particular period of time, his claim for 
service connection for PTSD should be denied simply because 
he does not meet the initial, basic service connection 
criteria of having a disability resulting from disease or 
injury that was incurred in or aggravated during active 
military, naval, or air service.  Consequently, since the 
basic service connection criteria are not met in this case, 
i.e., it is not shown or claimed that the veteran's PTSD was 
incurred in or aggravated during active military service or 
related to a period of such service, the Board concludes that 
the criteria for entitlement to service connection for PTSD 
have not been met.

Regarding the second claim on appeal, the Board notes that, 
insofar as the VA hospital treatment received by the veteran 
in August/September 1999 was for a disability that has not 
been found to be service-connected, his claim for a temporary 
total rating based on the receipt of hospital treatment for a 
service-connected disability for a period in excess of 21 
days should be denied as well.

Therefore, the Board finds that it is not shown that the 
veteran's 1999 VA hospital admission for a period in excess 
of 21 days was for the treatment of a service-connected 
disability.  Consequently, the Board hereby concludes that 
the criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met.  


ORDER

1.  Service connection for PTSD is denied.

2.  A temporary total rating based on the receipt of hospital 
treatment for a service-connected disability for a period in 
excess of 21 days is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

